Allowance
This office action is in response to Applicant’s amendment filed on 6/21/22.
					         Allowability
Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Robins et al. - U.S. Pat. No. 8,880,801) teaches: choosing a storage pool configuration, wherein a set of one or more candidate storage pool configurations is determined. Further, a reliability calculation is computed for each of the candidate store pool configurations, in order to determine a reliability value which indicates the reliability of the candidate storage pool configuration. Also, an availability calculation is also computed for the candidate storage pool configurations, in order to determine an availability value which indicates availability of the candidate storage pool configuration. Lastly, a candidate storage pool of the set for a first storage pool is selected with respect to a selection criteria, which includes the availability value and the reliability value for each of the plurality of candidate storage pool configurations.
However, when read as a whole, the prior art does not teach: generating, by the drive aggregator in the second component solid state drive, a copy of a dataset that is stored in the first component solid state drive in the plurality of component solid state drives, wherein the generating of the copy of the dataset is in response to a determination that a failure risk of the first component solid state drive is above a threshold.


     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                           CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          
            EA
         7/16/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112